DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/13/2021 has been entered.
Claims 1, 8, 14, and 15 stand currently amended.
Claims 1-4, 7-11, 14-18 and 20-25 are currently pending in the application.
Applicant’s amendments to Claims 1, 8, and 15 have overcome the 35 U.S.C. 103 rejections to them as previously set forth in the Office Action mailed 03/26/2021.

Allowable Subject Matter
Claims 1-4, 7-11, 14-18 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 8, and 15 were neither found through a search of the prior art nor considered obvious by the examiner. In particular, the prior art of record does not teach or suggest in combination with the remaining limitations and in the context of their claims as whole:
For independent claims 1, 8, and 15: “…to issue a degraded read command to the at least one processing device of the given enclosure to perform at least one operation based at least in part on the determination that the failed drive comprises the portion of the given stripe  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ori (U.S. Patent Application Publication No. US 2016/0077764 A1) teaches an interim memory, also referred to as "staging RAM”, see FIG. 1.  A writing server typically writes the data and redundancy blocks to the staging RAM, and commits them to the storage devices only after verifying that all data and redundancy blocks have been written successfully to the interim memory. The staging RAM resides in the same enclosure as the storage devices.
Hallak et al. (U.S. Patent Application Publication No.  US 2020/0285401 A1) teaches a distributed storage system wherein each of the plurality of compute nodes is configured to perform a degraded read when a read error has occurred during an attempt to read a failed disk of the plurality of disks. The degraded read includes rebuilding a portion of each stripe that is allocated to data in the failed disk, wherein the rebuilt data is stored in at least one functioning disk of the plurality of disks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408) 918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114